Citation Nr: 1516524	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than recurrent major depressive disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by memory loss.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to service connection for a disability manifested by shortness of breath.

5.  Entitlement to service connection for a disability manifested by nausea, dizziness, and stomach problems.

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to an initial rating higher than 10 percent for right lower extremity radiculopathy.

9.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1994.  She received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased (10 percent) rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, effective from September 12, 2007.

The Veteran testified before the undersigned at a March 2011 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with the file.

In August 2011, the Board remanded the issue of entitlement to an increased rating for the service-connected back disability for further development.

In March 2012, the Appeals Management Center (AMC) granted service connection for bilateral radiculopathy of the lower extremities and assigned separate initial 10 percent disability ratings, both effective from September 23, 2010.  

In June 2014, the Board granted separate initial 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities, effective prior to September 23, 2010.  The Board also denied entitlement to initial ratings higher than 10 percent for lumbar radiculopathy of the right and left lower extremities.  The AMC implemented the Board's decision by way of an August 2014 rating decision, in which it assigned initial 10 percent disability ratings for radiculopathy of the right and left lower extremities, both effective from September 12, 2007.  The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court).

The Board also remanded a claim for a TDIU for further development in June 2014. A statement was received by VA in February 2015 which indicates that the Veteran allegedly wished to withdraw her appeal with respect to the claim for a TDIU.  However, this statement was not signed by the Veteran, she submitted another signed statement in February 2015 (VA Form 21-4138) which appears to present evidence in support of her claim for a TDIU, and there is no other indication from the Veteran that she wishes to withdraw her appeal as to the TDIU issue.  Accordingly, the Board finds that the unsigned withdrawal statement, absent any other indication from the Veteran, is insufficient to establish a withdrawal of the appeal for a TDIU. Therefore, the claim continues to be in appellate status, but will not be the subject of further review inasmuch as the development that was requested by the Board in its June 2014 remand has not yet been completed.
In March 2015, the Court set aside the Board's June 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a February 2015 Joint Motion filed by counsel for the Veteran and VA.  In pertinent part, the Joint Motion specified that the parties only sought remand as to that portion of the Board's decision that denied entitlement to initial ratings higher than 10 percent for radiculopathy of the right and left lower extremities.  The Joint Motion did not pertain to the Board's decision regarding the issue of entitlement to an increased rating for the service-connected back disability.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a gastrointestinal disability and a headache disability have been raised by the record in a March 2015 statement from the Veteran (VA Form 21-4138) which is accompanied by VA Forms 21-0960G-1 and 21-0960C-8, both dated in February 2015.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND


A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Court has held that the record is inadequate and in need of a contemporaneous examination when there is evidence (including a veteran's statements) reflecting a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected radiculopathy of the right and left lower extremities may have worsened since her last VA examination in December 2012.  For example, the December 2012 VA examination report indicates that lower extremity neurologic findings were normal and that there were no signs or symptoms due to radiculopathy.  However, a September 2014 letter from S. Martino, D.O. reflects that he was treating the Veteran for peripheral neuropathy.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right and left lower extremity radiculopathy has been triggered.

Moreover, when VA becomes aware of private treatment records it will specifically notify the Veteran of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2) (2014).  These steps have not yet been taken with regard to any relevant treatment records from Dr. Martino.  Although some records from this physician are included among the Veteran's paperless records, they are dated in 2009 and Dr. Martino specified in his September 2014 letter that the Veteran was "currently under [his] care" for peripheral neuropathy.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  Updated VA treatment records should also be secured upon remand.

Additionally, records pertaining to a claim for Social Security Administration (SSA) supplemental security income (SSI) and/or disability benefits are included among the Veteran's paperless records.  However, it is unclear as to whether these records were received directly from the SSA or whether they are complete.  Hence, if such records were not received directly from the SSA or otherwise appear to be incomplete, the AOJ shall contact the SSA upon remand to obtain all records pertaining to the Veteran's claim for benefits.

Also, in an April 2013 rating decision, the RO denied entitlement to service connection for the following disabilities: PTSD; memory loss/memory problems; a sleep disorder; shortness of breath; nausea, dizziness, and stomach problems due to pain; bilateral leg pain; and bilateral knee pain.  In May and October 2013, the Veteran and her representative submitted notices of disagreement with all of the issues decided in the April 2013 decision.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2014).  The Board is required to remand these issues for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to clarify, by way of a signed written statement, whether she wishes to withdraw from appeal the claim for a TDIU.  If the Veteran indicates that she does not wish to withdraw the appeal as to the TDIU issue or she does not respond to the request for clarification, the AOJ shall complete the development requested by the Board in its June 2014 remand.

2.  If, and only if, the SSA records currently in VBMS were not received directly from the SSA or they otherwise appear to be incomplete, contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for SSI and/or disability benefits, including any records relied upon to make the decision(s).

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Obtain and associate with the file all records of the Veteran's treatment from the VA Medical Center in Tampa, Florida dated from May 2013 through the present, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Ask the Veteran to complete an authorization for VA to obtain all records of her treatment for a neurologic disability of the lower extremities from Dr. Martino.  If the necessary release is obtained, the AOJ shall attempt to obtain such records.  All efforts to obtain such records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.  All such notification must be documented in the file.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA neurologic examination to assess the current severity of the service-connected right and left lower extremity radiculopathy.  All indicated tests and studies shall be conducted.

All relevant electronic records in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specify the nerves affected by the service-connected neurologic disability of the right and left lower extremities and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia (e.g., mild, moderate, moderately severe, severe).

To the extent possible, the neurologic manifestations of the service-connected right and left lower extremity radiculopathy should be distinguished from those of any other lower extremity disability (including fibromyalgia).

The examiner must provide adequate rationale for any opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of her service-connected neurologic disability of the lower extremities.  If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.


6.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

7.  The AOJ should review the evidence and issue a statement of the case as to the following issues: entitlement to service connection for a psychiatric disability other than recurrent major depressive disorder, to include PTSD; entitlement to service connection for a disability manifested by memory loss; entitlement to service connection for a sleep disability; entitlement to service connection for a disability manifested by shortness of breath; entitlement to service connection for a disability manifested by nausea, dizziness, and stomach problems; entitlement to service connection for a bilateral leg disability; and entitlement to service connection for a bilateral knee disability.  These issues shall not be certified to the Board unless a valid substantive appeal is submitted.

8.  If a benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since a March 2012 supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







